Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed on 05/16/2022, with respect to claims 8-9 and 11-12 have been fully considered but are moot in view of new ground(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8, 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Muro et al. (US 20080031139) in view of Bicket et al. (US 20190075459).

Regarding claim 8, Muro discloses a client terminal configured to communicate with a reception service system configured to receive data from a plurality of client terminals (Fig. 1, sensor nodes 1 observe and deliver environmental information to a sensor net server 4 via router nodes 2 and a gateway 3 which are connected by a wireless network 6 [0063-0072]), 
the client terminal comprising: one or more memories storing instructions; and one or more processors (FIG. 2, sensor node 1) executing the instructions to:
transmit event data about an event that has occurred at the client terminal to the reception service system (FIG. 2 is a block diagram showing the configuration of each sensor node 1. The sensor node 1 is a node that observes an environment and issues observation information as an event. The sensor node 1 contains a memory 101, a CPU 103, a non-volatile external storage system 102; [0077]); and
store a transmission rule, transmitted from the reception service system (the sensor node 1 comprises a command receiving unit 111, which receives a command, and an event processing unit 112, which executes a received command to set the sensor node 1; [0134]), 
including a predetermined value based on an amount of data receivable by the reception service system per unit time (A node that executes deceleration processing can choose, as a target node of deceleration processing (a deceleration node), either a specific sensor node of which the transmission rate is excessively high (an excess transmission rate node) or another sensor node that is not the excess transmission rate node. The term excess transmission rate node refers to the sensor node 1 whose per-unit time data transmission amount (transmission rate) satisfies Expression (5); [0093-0094]),
wherein at least some of the event data is not transmitted, in a case where an amount of the event data exceeds the predetermined value (When it is the pseudo-communication of the item a3 that is set as the rule RULE3 deceleration processing, the router node R7 instructs the sensor node S3 to start a pseudo-communication. Sensor node S3, which is an excess transmission rate node, does not transmit events during a period in which the rate of change of observation value remains the same; [0269, 0272]
sensor nodes S1, S2, and S4 to S8, which are deceleration nodes, do not transmit events during a period in which the rate of change of observation value remains the same, and the amount of data transmitted from the sensor nodes S1, S2, and S4 to S8 per unit time is thus reduced. As a result, the amount of data transferred to the router node R7 per unit time can be reduced to less than the limit transfer rate VL; [0294]).
Muro does not expressly disclose acquire authentication information from an authentication management server; and transmit event data by using the acquired authentication information.
In an analogous art, Bicket discloses acquire authentication information from an authentication management server; and transmit event data by using the acquired authentication information (wireless sensing device to be coupled with a gateway device of a sensor network including a management server. The wireless sensing device receives, from the gateway device, a certificate where the certificate was generated by the management server upon a determination that the gateway device and the wireless sensing device are associated and is a digital document including data and a digital signature, where the digital signature was generated by the management server based on the data and a private key of the management server, and where the data includes a first identifier and a second identifier; confirms that the wireless sensing device is authorized to upload data to the gateway device by checking that the second identifier matches a sensing device identifier stored in the wireless sensing device, and to authenticate the certificate using a public key associated with the private key of the management server. In response to the confirmation that the wireless sensing device is authorized to upload data to the gateway device, upload data to the gateway device data indicative of a plurality of sensor measurements taken over time to be transmitted to the management server; [0005]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Bicket to the system of Muro in order to enable a reliable and secure offload of sensor measurements from a wireless sensing device to a management server (Bicket; [0051]).

Regarding claim 9, the combination of Muro and Bicket, particularly Muro discloses wherein the client terminal determines whether the amount of the event data exceeds the predetermined value t (the deceleration processing of the item a1 that is set as the rule RULE3 deceleration processing, the router node R7 calculates such a measurement interval of the sensor node S3 that achieves the proportional deceleration amount v.sub.Ri obtained in Step 1007 of FIG. 12, and sends a command to the sensor node S3 to change the measurement interval to the calculated value; [0266]); and
changes the stored transmission rule (boundary node may choose one of the rules RULE1 to RULE6 in accordance with a given rule. For example, in the case where a flag corresponding to the data type of a sensing subject is attached to data, the event analyzing unit of the boundary node chooses one of the rules RULE1 to RULE6 based on a flag-deceleration processing rule table which is stored in the node. The event processing unit of a sensor node may analyze an event and attach a flag that indicates an associated deceleration processing rule to the event when the event meets a given condition (e.g., a rapid change in measurement value), thus enabling the event analyzing unit of the boundary node to choose the associated rule based on the flag; [0228-0229]),
wherein none of the event data is transmitted to the reception service system according to the changed transmission rule (When it is the pseudo-communication of the item a3 that is set as the rule RULE3 deceleration processing, the router node R7 instructs the sensor node S3 to start a pseudo-communication. Sensor node S3, which is an excess transmission rate node, does not transmit events during a period in which the rate of change of observation value remains the same; [0269, 0272]).
Bicket discloses changing the stored transmission rule in the case where the authentication information cannot be acquired (wireless sensing device confirms that it is authorized to upload data to the gateway device. he WSD authenticates the certificate using a public key associated with the private key of the management server. In some embodiments, the public key of the management server was stored in the WSD at the time of manufacture (e.g., as described with reference to FIG. 6A). In some embodiments, the confirmation may further include performing operation 923 where the WSD authenticate the second digital signature using the public key of the gateway device that is part of the certificate.  in response to the confirmation that the wireless sensing device is authorized to upload data to the gateway device, the WSD uploads to the gateway device data indicative of a plurality of sensor measurements taken over time to be transmitted to the management server; [0097].
Note the sensor device will not upload any data if it does not successfully authenticate with the server).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Bicket to the system of Muro in order to enable a reliable and secure offload of sensor measurements from a wireless sensing device to a management server (Bicket; [0051]).

Regarding claim 11, the claim is interpreted and rejected for the reasons cited in claim 8.
Regarding claim 12, the claim is interpreted and rejected for the reasons cited in claim 8.

Allowable Subject Matter
Claims 1-5, 7, and 10 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Jackson (US 20180040215), “AUTOMATED, REMOTELY-VERIFIED ALARM SYSTEM WITH INTRUSION AND VIDEO SURVEILLANCE AND DIGITAL VIDEO RECORDING.”
Unagami et al. (US 20190066402), “DRIVING MANAGEMENT SYSTEM, VEHICLE, AND INFORMATION PROCESSING METHOD.”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OUSSAMA ROUDANI/           Primary Examiner, Art Unit 2413